Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/11/2022, with respect to the rejections of claims 1 and 3-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US PgPub 2006/0082437), in view of Ricci (US PgPub 2018/0126951) and further in view of Lection et al. (hereafter Lection)(US PgPub 2014/0196156).
Regarding claim 1, Yuhara discloses a biometric information authenticating device (Figure 9), comprising a control unit (Figure 9, Element 834) to perform authentication by comparing biometric information read from an operator to pre-registered biometric information of a registered person (Paragraphs 0345-0352 where the identifying means compares read biometrics of a user to stored biometrics of a user), and to prohibit to give an instruction to execute an assigned function thereto when the number of authentication failures exceeds a predetermined number (Figure 10, Step S820 and Paragraph 0355 where door unlock operations are prevented when a number of authentication failures exceeds a predetermined threshold).  Yuhara does not specifically disclose wherein the control unit prohibits to give the instruction to execute the assigned function when the number of authentication failures exceeds the predetermined number within a predetermined first period. Yuhara does disclose a predetermined period of time relative to user inputs in Figure 12 but fails to disclose said period of time in the embodiment of Figure 10.  In the same field of endeavor, Ricci discloses a method and system for authentication in vehicles where a token, key or password has a limited numbers of a uses within a predetermined period of time. After the predetermined period of time, authentication fails (Paragraph 0119 and claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined period for authenticating a user of Ricci to the method of Figure 10 of Yuhara, thereby limiting the amount of time of the user authentication process, motivation being to increase security in the vehicle system by limiting a biometric acceptance period for a potential nefarious user.
Yuhara and Ricci fail to specifically disclose wherein when a time elapsed since a first authentication failure exceeds the first period, the prohibition of the execution instruction is removed.  In the same field of endeavor, Lection discloses a biometric authentication system where a biometric authentication device includes a user or application set timeout period, where after the timeout period, a user is required to re-authenticate (Figure 5 and Paragraphs 0067, 0074 and 0075).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the configurable biometric timeout period of Lection to the biometric system of Yuhara and Ricci, thereby removing prohibition of the execution instruction and requiring that the user re-authenticates after the timeout period, motivation being to add both security and convenience to the biometric authentication system. 
Regarding claim 3, Yuhara and Ricci disclose wherein the control unit has a first period threshold value set as the predetermined first period and determines it is within the predetermined first period when time elapsed since the first authentication failure is smaller than the first period threshold value (see rejection for claim 1 where a predetermined period of time is set).
Regarding claim 4, Yuhara discloses wherein, when the number of authentication failures exceeds the predetermined number, the control unit prohibits to give the instruction to execute the assigned function for a predetermined second period (Figure 10, Step S820 and Paragraph 0355 where door unlock operations are prevented when a number of authentication failures exceeds a predetermined threshold during the first time period. The counter is reset when a door unlock operation is executed).
Regarding claim 5, Yuhara discloses wherein the control unit removes the prohibition on giving the instruction to execute the assigned function when a different authentication other than said authentications is established during the second period (see rejection for claim 1 and Figure 10, Step S820 and Paragraph 0355 where door unlock operations are prevented when a number of authentication failures exceeds a predetermined threshold during the first time period. Door unlock is executed if a user is authenticated during a different authentication attempt. The counter is reset when a door unlock operation is executed).

Regarding claim 6, Yuhara discloses a switch unit receiving an ON operation or an OFF operation for the assigned function; and a biometric information sensor for reading the biometric information of the operator, wherein the control unit is configured to read the biometric information of the operator when the switch unit received the ON operation (Paragraphs 0365 and 0367 where a user switches on a fingerprint scanner on by placing their finger on a scanning region for reading).
Regarding claim 7, Yuhara discloses wherein the biometric information sensor reads one or more selected from a fingerprint, a vein, a shape of a portion of the body, and an iris of an eye, as the biometric information of the operator, and the control unit performs the authentication using one or more selected from a fingerprint, a vein, a shape of a portion of the body, and an iris of an eye that are pre-registered as the biometric information of the operator (Paragraphs 0079, 0103, 0365 and 0367).
Regarding claim 8, Yuhara discloses wherein the biometric information sensor comprises a sensor of optical, capacitive, electric field strength measuring, pressure-sensitive, or thermal type that reads a pattern of the fingerprint (Paragraphs 0079, 0103, 0365 and 0367).
Regarding claim 9, Yuhara discloses wherein the biometric information sensor comprises a sensor configured to read the vein based on reflection of emitted infrared radiation (Paragraph 0373).
Regarding claim 10, Yuhara discloses wherein the assigned function comprises a function of starting a drive system of a vehicle and a function of transitioning the power state of the vehicle (Paragraph 0027).
Regarding claim 12, Yuhara discloses wherein when the time elapsed since the first authentication failure exceeds the first period, the prohibition of the execution instruction is removed (see rejection for claim 1 and Figure 10 where after the process enters a rejection state, the process is ended and new biometric authentication takes place after the timeout period).
Regarding claim 13, Lection discloses wherein when a time elapsed since a first authentication failure exceeds a second period that is substantially larger than the first period, the prohibition of the execution instruction is removed (see rejection for claim 1, Figure 5 and Paragraphs 0067, 0074 and 0075 where the timeout period is adjustable and configurable by the user or application and re-authentication takes place).
Regarding claim 14, Lection discloses wherein the second period is a multiple of the first period (see rejection for claim 1 and Figure 5, Paragraphs 0067, 0074 and 0075 where the timeout period is adjustable and configurable by the user or application and re-authentication takes place).
Regarding claim 15, Lection discloses wherein the second period is at least ten times the first period (see rejection for claim 1 and Figure 5, Paragraphs 0067, 0074 and 0075 where the timeout period is adjustable and configurable by the user or application and re-authentication takes place).
Regarding claim 16, Lection discloses wherein when a time elapsed since a first authentication failure exceeds a second period that is substantially larger than the first period, the prohibition of the execution instruction is removed, and wherein the control unit removes the prohibition on giving the instruction to execute the assigned function when a different authentication other than said authentications is established during the second period (see rejection for claim 1, Figure 5 and Paragraphs 0067, 0074 and 0075 where the timeout period is adjustable and configurable by the user or application and re-authentication takes place.  Alternate users can authenticate themselves after the prohibition is removed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687